6:19-cv-01567-JD     Date Filed 08/26/21     Entry Number 187-4           Page 1 of 13




            Rogers et al. v. U.S. Dept. of Health & Human Servs. et al.
                       Civil Action No. 6:19-cv-01567-JD




            Exhibit D
        to the State Defendants’ Reply in Support of the Motion to Stay
          Discovery and Hold Pending Discovery Motions in Abeyance




                   Excerpts from the Deposition of Brandy Welch
     6:19-cv-01567-JD      Date Filed 08/26/21      Entry Number 187-4          Page 2 of 13
                                             Brandy Welch                              May 24, 2021
                           Rogers, Eden, et al v. U.S. Dept. of Health and Hu

                                                                                     Page 1

1                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
2                            GREENVILLE DIVISION
3
4        Eden Rogers, et al.,
5             Plaintiffs,
6        vs.
7        United States Department of Health and Human
         Services, et al.,
8
              Defendant.
 9       _______________________________________________________
10       VIRTUAL
         DEPOSITION OF:      BRANDY WELCH
11
         DATE:                         May 24, 2021
12
         TIME:                         9:04 a.m.
13
         LOCATION:                     11 Brendan Way
14                                     Suite 200
                                       Greenville, South Carolina 29615
15
         TAKEN BY:                     Counsel for Governor Henry McMaster
16
         REPORTED BY:        MICHELLE BAKER LEE,
17                           Certified Court Reporter
         _______________________________________________________
18
19
20
21
22
23
24
25

                                       Veritext Legal Solutions
     800.743.DEPO (3376)           calendar-carolinas@veritext.com                 www.veritext.com
     6:19-cv-01567-JD      Date Filed 08/26/21      Entry Number 187-4          Page 3 of 13
                                             Brandy Welch                              May 24, 2021
                           Rogers, Eden, et al v. U.S. Dept. of Health and Hu

                                                                                   Page 19

1        agree that if that were the outcome, fewer homes would
2        be a bad thing?
3               A       Yes.
4               Q       In the Complaint which we've been talking
5        about a little bit, in the Complaint you have alleged
6        that Governor McMaster and the other Defendants
7        violated the Constitution, the United States
8        Constitution, by funding Miracle Hill's recruiting and
9        screening of only evangelical Christian foster
10       parents.       I think at the time when you applied it was
11       evangelical Protestant Christian foster parents and I
12       think now it's a little bit broader than that.                                  But is
13       that accurate that the violation -- the constitutional
14       violation that you've alleged is that in Miracle
15       Hill's recruiting and screening of foster parents
16       they're turning away, I think is the phrase that you
17       used in the Complaint, those who don't share their
18       evangelical Christian beliefs, right?
19              A       Yep.
20              Q       And the relief or the -- maybe that's a
21       legal term.          The -- what you've asked the court for,
22       the outcome that you've asked the court for in your
23       lawsuit is for the court to order Governor McMaster,
24       Mike Leach at DSS, and the federal Defendants to stop
25       funding what you refer to as Miracle Hill's

                                       Veritext Legal Solutions
     800.743.DEPO (3376)           calendar-carolinas@veritext.com                 www.veritext.com
     6:19-cv-01567-JD      Date Filed 08/26/21      Entry Number 187-4          Page 4 of 13
                                             Brandy Welch                              May 24, 2021
                           Rogers, Eden, et al v. U.S. Dept. of Health and Hu

                                                                                   Page 20

1        discriminatory recruiting and screening practices,
2        right?
3               A       Yes.
4               Q       So if the -- if the Governor, DSS, and the
5        federal Defendants weren't doing that, right, if
6        Miracle Hill wasn't being reimbursed by the state or
7        the federal government for its recruiting and
8        screening practices then there wouldn't be a
9        constitutional violation anymore, right?
10              A       Right.
11              Q       You and Eden are friends with -- is it Lisa
12       and Cindy Bovee-Kemper; is that right?
13              A       Yes.
14              Q       I think Lisa is your pastor?
15              A       Correct.
16              Q       That's at the -- sometimes I get the -- I
17       know you guys call it UU by the initials, but it's the
18       Greenville Unitarian Universalist Church.                                Is that --
19              A       That's correct.
20              Q       And I apologize for that dinging noise in
21       the background.             It's my e-mail prompts coming in.
22                      Cindy and Lisa are -- my understanding from
23       talking to Eden are more than just, you know, pastor,
24       Lisa is more than just a pastor, but Lisa and Cindy it
25       sounds like to me are almost advisers or mentors or

                                       Veritext Legal Solutions
     800.743.DEPO (3376)           calendar-carolinas@veritext.com                 www.veritext.com
     6:19-cv-01567-JD      Date Filed 08/26/21      Entry Number 187-4          Page 5 of 13
                                             Brandy Welch                              May 24, 2021
                           Rogers, Eden, et al v. U.S. Dept. of Health and Hu

                                                                                   Page 21

1        confidants that you've talked to a lot sort of
2        extensively about their experience as foster parents
3        and your desire to become foster parents; is that
4        right?
5                A      Yes.
6                Q      About -- and you don't have to give me a
7        precise date, but give me a ballpark about what time
8        period have you talked to them?                       Is this something
9        that you've talked to the Bovee-Kempers about for
10       years?
11               A      Yeah, I would say -- I would say probably
12       about a couple of years before we applied we started
13       talking to them about it.
14               Q      Okay.        Did -- and this is not a trick
15       question.         This is just my memory.                   So, again, the
16       dates I don't think here are terribly relevant.                                  But
17       my recollection from talking to Eden on Friday was --
18       did you-all start attending the Greenville Unitarian
19       Universalist Church in 2017 or was it --
20               A      Maybe.         Eden's way better at dates than I am
21       so --
22               Q      Okay.
23               A      -- that could be.
24               Q      And I don't remember too precisely, either.
25       But -- and the reason I ask is it sounds like that

                                       Veritext Legal Solutions
     800.743.DEPO (3376)           calendar-carolinas@veritext.com                 www.veritext.com
     6:19-cv-01567-JD      Date Filed 08/26/21      Entry Number 187-4          Page 6 of 13
                                             Brandy Welch                              May 24, 2021
                           Rogers, Eden, et al v. U.S. Dept. of Health and Hu

                                                                                   Page 22

1        would sort of match up with what you -- generally
2        match up with the chronology you said a second ago,
3        that you've been talking for a period of some years
4        about the idea of fostering with the Bovee-Kempers?
5               A       Yeah.        I mean, we met them before we started
6        attending UU because Eden taught at UU World of
7        Children.
8               Q       Okay.
9               A       So we met them through the school and then
10       we started attending the church, also.
11              Q       Okay.        The Bovee-Kempers, they have been
12       foster parents in the past; is that right?
13              A       Yes.
14              Q       Like in the time that you've known them have
15       they had any foster children in their home?
16              A       Yes.
17              Q       They're licensed in South Carolina as foster
18       parents?
19              A       Yes.
20              Q       And Lisa and Cindy are a same-sex married
21       couple, right?
22              A       Yes.
23              Q       Do you know are they licensed -- did they go
24       directly to DSS or are they with a private agency?
25              A       I'm not sure.             When they moved to South

                                       Veritext Legal Solutions
     800.743.DEPO (3376)           calendar-carolinas@veritext.com                 www.veritext.com
     6:19-cv-01567-JD      Date Filed 08/26/21      Entry Number 187-4          Page 7 of 13
                                             Brandy Welch                              May 24, 2021
                           Rogers, Eden, et al v. U.S. Dept. of Health and Hu

                                                                                   Page 23

1        Carolina they were fostering through North Carolina so
2        they already had their foster children when they moved
3        to South Carolina.               So they had to -- they were in the
4        process of adopting the kids, and before they could do
5        that, they had to get licensed here just as a
6        formality.          So I'm not sure who they went through.
7               Q       Okay.        Interesting.           So their children they
8        were fostering in North Carolina, moved to South
9        Carolina and got licensed as foster parents here and
10       then adopted the children here?
11              A       Yeah, they're adopted now.
12              Q       That's a -- that's a -- I think a relatively
13       rare and probably complicated bureaucratic situation
14       just because --
15              A       Yes.
16              Q       -- the states are, you know --
17              A       It was --
18              Q       -- (indiscernible audio) --
19              A       Yeah, I'm pretty sure it was a long process.
20              Q       Yeah, I would imagine so.                     But, in any
21       event, they're licensed.                   At one point it sounds like
22       they -- you think they --
23              A       They are licensed here, yeah.
24              Q       Okay.        And I think it's probably safe to say
25       they didn't go through Miracle Hill to get licensed in

                                       Veritext Legal Solutions
     800.743.DEPO (3376)           calendar-carolinas@veritext.com                 www.veritext.com
     6:19-cv-01567-JD      Date Filed 08/26/21      Entry Number 187-4          Page 8 of 13
                                             Brandy Welch                              May 24, 2021
                           Rogers, Eden, et al v. U.S. Dept. of Health and Hu

                                                                                   Page 24

1        South Carolina, right?
2               A       That's probably safe to say, although Cindy
3        is a Christian pastor or was a Christian pastor, but I
4        don't know if it was evangelical Protestant.
5               Q       Okay.        Lisa is not?
6               A       Lisa is a Unitarian Universalist pastor.
7               Q       Okay.        So I guess we can deduce from that at
8        least that there are some either private agencies or
9        South Carolina DSS who will work with a non-Christian,
10       same-sex married couple, right?
11              A       Sure.
12              Q       If you and Eden want to be licensed as
13       foster parents and when you knew it wouldn't work out,
14       when you learned it wouldn't work out with Miracle
15       Hill, why didn't you apply to wherever Lisa and Cindy
16       applied to and got licensed through?
17              A       They weren't licensed yet here in South
18       Carolina, I don't believe.                    But they were still, I
19       think, going through North Carolina two years ago when
20       we started this.              I believe, anyway.               I don't know --
21       I don't know exactly when they -- the process they
22       went through was a long process and I'm not sure when
23       that was finalized or even began.
24              Q       So they've been in South Carolina since at
25       least 2017, right?

                                       Veritext Legal Solutions
     800.743.DEPO (3376)           calendar-carolinas@veritext.com                 www.veritext.com
     6:19-cv-01567-JD      Date Filed 08/26/21      Entry Number 187-4          Page 9 of 13
                                             Brandy Welch                              May 24, 2021
                           Rogers, Eden, et al v. U.S. Dept. of Health and Hu

                                                                                   Page 25

1               A       Right.
2               Q       And you applied to Miracle Hill in 2019?
3               A       Right.
4               Q       You don't know if at that time -- like had
5        they -- were their children adopted yet in 2019?
6               A       No, no, but I know the process was pretty
7        long as far as them officially becoming foster -- like
8        they had to go through the home study, they had to go
9        through that whole process again here in South
10       Carolina, and I don't recall when that was that they
11       did that.
12              Q       Okay.        You're not sure if that -- if they
13       had started that process --
14              A       Right.         They may have -- they probably
15       started it before then.                  I just don't know when it was
16       finalized.
17              Q       Okay.
18              A       And I don't know who they went through.
19              Q       Okay.        How -- and, again, I'm not asking for
20       a precise number of conversations.                          But give me a
21       sense over the couple of years that you and Eden
22       talked to Lisa and Cindy about your desire someday to
23       become foster parents, how many times do you think you
24       talked to them about that?
25              A       I don't recall.

                                       Veritext Legal Solutions
     800.743.DEPO (3376)           calendar-carolinas@veritext.com                 www.veritext.com
     6:19-cv-01567-JD      Date Filed 08/26/21     Entry Number 187-4           Page 10 of 13
                                             Brandy Welch                              May 24, 2021
                           Rogers, Eden, et al v. U.S. Dept. of Health and Hu

                                                                                   Page 26

1               Q       Is it like five or fewer?
2               A       No, I'd say it's more than that.
3               Q       Pretty regularly?
4               A       Yeah, fairly regularly.                    Probably even more
5        than us together, but, I mean, we definitely all
6        talked together.              And then Eden had the chance to talk
7        to them more because she was seeing them a lot more at
8        school.
9               Q       Because she works at a school at the same
10       facility as the church?
11              A       She did, yeah.
12              Q       Okay.        But there's no question that Lisa and
13       Cindy knew that you-all wanted to become foster
14       parents some day?
15              A       Correct.
16              Q       Did they -- did they know in, I guess we'll
17       say, kind of early 2019 up until like March-April
18       before you applied that you-all were right on the cusp
19       of taking that -- of this thing we've talked about for
20       so long, we're going to -- we're going to start the
21       ball rolling?            Were they aware that you guys were
22       about to apply to become foster parents?
23              A       Yes.
24              Q       Okay.        Did you know that kind of in that
25       same time period on Sunday, March 17, 2019 Cindy

                                       Veritext Legal Solutions
     800.743.DEPO (3376)           calendar-carolinas@veritext.com                 www.veritext.com
     6:19-cv-01567-JD      Date Filed 08/26/21     Entry Number 187-4           Page 11 of 13
                                             Brandy Welch                              May 24, 2021
                           Rogers, Eden, et al v. U.S. Dept. of Health and Hu

                                                                                   Page 27

1        Bovee-Kemper hosted and interest meeting at your
2        church, Greenville Unitarian Universalist, for people
3        who were interested in becoming foster parents through
4        Miracle Hill and who were either not Christians or in
5        a same-sex marriage and who wouldn't be able to work
6        with Miracle Hill; did you know about that?
7               A       No, I didn't know about that.
8               Q       Like in all those conversations and she knew
9        you were interested in becoming a foster parent and
10       knew you were about to apply and she knew that Miracle
11       Hill wouldn't work with Unitarian Universalists or
12       same-sex married couples and she didn't tell you about
13       it?
14              A       No, she didn't.
15              Q       You never got an e-mail about it or got --
16       heard anything about that?
17              A       No, I did not know about it.
18              Q       What all did you do to prepare for today's
19       deposition?
20              A       We had a couple of calls last week with
21       Currey and Susan and our team just to go over like --
22       like prep for the deposition.
23              Q       And Currey, that's Currey Cook, one of your
24       lawyers?
25              A       Yes.

                                       Veritext Legal Solutions
     800.743.DEPO (3376)           calendar-carolinas@veritext.com                 www.veritext.com
     6:19-cv-01567-JD      Date Filed 08/26/21     Entry Number 187-4           Page 12 of 13
                                             Brandy Welch                              May 24, 2021
                           Rogers, Eden, et al v. U.S. Dept. of Health and Hu

                                                                                   Page 52

1               Q       Yeah.        I'll phrase it a little bit
2        differently.           Subsequently when you were ready to get
3        married and you could, you did?
4               A       Yes.
5               Q       So I guess my question is this:                           You applied
6        to Miracle Hill and they referred you either to DSS or
7        to, I think, eight other private agencies.                                 You didn't
8        call any of those other agencies, did you?
9               A       No.
10              Q       And you didn't even look at their websites
11       to see if they would work with you, did you?
12              A       No.
13              Q       And you know that Lisa and Cindy
14       Bovee-Kemper, a same-sex married couple who couldn't
15       work with Miracle Hill, they got licensed as foster
16       parents in South Carolina through some agency, right?
17              A       Yes.       I don't -- I don't know when they did
18       that, though, but, yeah.
19              Q       But at some point in between 2017 and now,
20       they did?
21              A       Right, that's correct.
22              Q       And you want to be a foster parent, right?
23              A       Yes.
24              Q       So why, knowing that there is an opportunity
25       and availability to be licensed as a foster parent,

                                       Veritext Legal Solutions
     800.743.DEPO (3376)           calendar-carolinas@veritext.com                 www.veritext.com
     6:19-cv-01567-JD      Date Filed 08/26/21     Entry Number 187-4           Page 13 of 13
                                             Brandy Welch                              May 24, 2021
                           Rogers, Eden, et al v. U.S. Dept. of Health and Hu

                                                                                   Page 53

1        why haven't you taken advantage of it and gotten
2        licensed?
3               A       I don't think the point is that we could be
4        somewhere else.             The point is that this organization
5        that is huge is only allowing this small margin of
6        people to foster through their organization.                                  And
7        we're paying our tax dollars to this organization.                                     I
8        feel like they should be opening up their services to
9        more loving families that want to foster.
10              Q       Yeah, but, I mean, there's any number of
11       people, right?            There might be a thousand people in
12       Greenville who sort of have that same abstract belief
13       that this organization, if they receive government
14       funding, that organization ought to be open to
15       everybody.          But that's not really why you brought the
16       lawsuit, right?             You brought the lawsuit saying that
17       you want to be a foster parent but you haven't gone
18       and applied and you know you could?
19              A       But I can't to the place that we went to,
20       like --
21              Q       So am I hearing you right, you think that
22       you should have the ability or the legal right to
23       foster with any one agency that you want?
24              A       I think if I qualify as a foster parent then
25       I should be able to foster to any agency, correct,

                                       Veritext Legal Solutions
     800.743.DEPO (3376)           calendar-carolinas@veritext.com                 www.veritext.com
